DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note - Claim Sets
Two sets of claims were filed on 06/24/2021 with no identifier as to which set is the current set of claims to be examined. The set with ‘Docket No. 217,088’ has been used as the controlling set of claims to be examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, first, the phrase "typically" in Line 2 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Additionally, with respect to the invention itself, claim 1 claims ‘A device for easily safely gripping and moving the bodies (plural) of a tool-holder (singular)’ and then sets forth the ‘device’ as comprising ‘a plurality of grooves or recesses’. The recitation of ‘bodies’ of a tool-holder is unclear, as a tool-holder (singular) is understood to be a single item, and has a singular body. 
Next, it is unclear what device is actually being claimed. Grooves in the side of another, existing device are not considered to be ‘a device’ itself. Line 6 recites the limitation ‘it comprises a plurality of grooves…’ and it is unclear what ‘it’ in this limitation refers to. If ‘it’ refers to a tool holder comprising grooves or recesses or if ‘it’ is ‘a device’ comprising grooves or recesses raise different questions regarding what the invention actually is.
Finally, claim 1 recites the limitation "one of the two opposite lateral faces of said bodies" in Line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation ‘grooves alternate with corresponding recesses and protrude from the bodies’ from Lines 1-2. Grooves or recesses were set forth in the alternative only in claim 1, from which claim 2 depends. Additionally, it is unclear how a groove or recess protrudes from the body.
Claim 3 recites the limitation ‘an impression quadrangular, polygonal or of another shape made on at least one of the opposite lateral faces of said bodies’ from Lines 3-4. It is unclear what the impression is.
The term “small recesses” in claim 4 is a relative term which renders the claim indefinite. The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 6 recites the limitation "the opposite vertical arms" in Line 3 and “the impressions” in Line 5.  There is insufficient antecedent basis for these limitations in the claim.
Claim 8 recites the limitation "said opposite vertical arms" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “a more extensive zone” in Line 5. It is unclear what is meant by this limitation. The claim also recites the limitation “each face of the body” in Line 1. It is unclear whether this refers to only the opposite lateral faces mentioned in claim 1, or indeed ‘each face’ of the body.
Claim 10 recites the limitation "the two opposite vertical branches" in Lines 2 and 6, “the impressions” in Line 4 and “the upper horizontal branch” in Line 5.  There is insufficient antecedent basis for these limitations in the claim. The claim also recites the limitation “an inverted “U” support” in Lines 4-5. It is unclear what a U support is.
Claim 11 recites the limitation "the vertical branches" in Line 1, “the bridge element” in Line 2, “the shank” in Line 3 and “the impressions” in Line 5.  There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 8 and 10-11, as best understood in view of the above issues with respect to 35 U.S.C. 112, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simtek (DE 202011103407).
Regarding claim 1, Simtek discloses a device comprising a plurality of grooves 111/121/131/141 in at least a part of a lateral face of a body of a tool-holder 110/120/130/140 in any way arranged.
Simtek discloses the invention having all the structural limitations as set forth above with respect to claim 1, and specifically discloses a device whose grooves could have been made by moulding or other suitable mechanical processing.  However, if applicant does not agree that Simtek anticipates the process of how the device’s grooves were made, it would have been obvious to one having skill in the art at the time the invention was made to make the grooves using any known manufacturing process, such as moulding, knurling or any other suitable mechanical processing, to create grooves with reduced manufacturing steps to achieve a concise shaped article. Furthermore, “moulding or other suitable mechanical processing” is considered a Product-by-Process limitation. (See MPEP Section 2113)
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
The lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
Regarding claim 3, Simtek discloses the grooves extending horizontally, vertically, diagonally or crosswise along an impression made on at least one of the lateral faces of the body.
Regarding claim 4, Simtek discloses at least one impression of the body comprising a group of small recesses aligned with each other so as to divide said impression into two parts (see Fig. 1, e.g. two groups of recesses separated by groove 118 to form two parts of the grooves.
Regarding claim 5, Simtek discloses a depression 118 with a smooth bottom being formed, centrally placed and extending horizontally.
Regarding claim 6, Simtek discloses opposite-shaped supports 120/130/140 having a tendentially inverted ‘u’ shaped profile (e.g. see element 120, u-shape provided by channel 128 passing through the support). Opposite vertical arms have different/distinct extensions, the outer face of one of the arms is provided with horizontal grooves 121/122 suitable to engage with the grooves formed on the impression(s) of the body.
Regarding claim 8, Simtek disclose opposite-shaped supports 120/130/140 having a tendentially inverted ‘u’ shaped profile  (e.g. see element 120, u-shape provided by channel 128 passing through the support). Opposite vertical arms have different/distinct extensions wherein they comprise three vertically-extending lateral and central zones suitably mutually spaced, along said lateral zones, both horizontal and vertical grooves intersecting each other being realized, while the central zone (e.g. zone with hole 125) comprises only horizontal grooves (e.g. the grooves extending horizontally across the support, perpendicular to the vertically extending grooves 121).
Regarding claim 10, Simtek discloses a bridge element 120 in which two opposite vertical branches are partly provided on the inner faces with horizontal grooves 122 complementary to those formed on the impressions of the bodies, the bridge element forms an inverted ‘u’ support in which an upper horizontal branch connects the opposite vertical branches (see Fig. 1, the area with groove 128 in serves as the horizontal branch) and can act as a grip for moving the bodies.
Regarding claim 11, Simtek discloses each of the vertical branches comprising a pawl (pin that seats in opening 115) with a head having a larger diameter than the shank (i.e. the shank of a small-diameter tool which is inserted in the tool holder 140). The pawls are located in a shaped seat 115 formed on the body above the impressions bearing the grooves 111.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, as best understood in view of the above issues with respect to 35 U.S.C. 112, is rejected under 35 U.S.C. 103 as being unpatentable over Simtek (DE 202011103407).
Regarding claim 2, Simtek discloses the grooves being recessed into the bodies by a constant height (see Figure), but does not disclose what this height is.
However, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the device of Simtek to have the grooves recessed into the body by between 0.5 mm and 3.0 mm, depending on the overall size of the tool holder and to provide the desired number of grooves in the device to ensure adequate holding.
Claim 7, as best understood in view of the above issues with respect to 35 U.S.C. 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Simtek (DE 202011103407) in view of Whistler Jr. et al. (US 3782166, hereinafter ‘Whistler’).
Regarding claim 7, Simtek discloses the multiple pieces of the device being held together with screws, but does not disclose the support(s) being magnetized.
Whistler discloses the concept of using magnets 14 for holding together pieces of industrial equipment quickly and easily.
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the apparatus of Simtek by adding magnets to the support(s) to quickly and easily hold the components in place while the screws 150 are inserted.
Claim 9, as best understood in view of the above issues with respect to 35 U.S.C. 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Simtek (DE 202011103407) in view of Pantzar (USPG 20070274792).
Regarding claim 9, Simtek discloses two lateral zones with grooves 121 on them extending in a vertical direction and centrally with respect to said zones and spaced a distance therefrom, a more extensive zone is formed (area with recess 125 formed therein) likewise extends in a vertical direction. Simtek does not disclose both horizontal and vertical intersecting grooves being made on certain parts of the interface and only horizontal grooves being made on another.
Pantzar discloses a similar concept of two elements (insert and seat) being clamped together, with various grooves for ensuring proper locating of the two elements relative to each other. Figures 4 and 6, for example, illustrate embodiments wherein sections of both horizontal and vertical intersecting grooves exist, as well as only portions having horizontal grooves.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the apparatus of Simtek by forming the two lateral zones with both horizontal and vertical intersecting grooves, and the more extensive zone with horizontal grooves, as taught by Pantzar, to increase the grip between the two components.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603. The examiner can normally be reached M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alan Snyder/Primary Examiner, Art Unit 3722